DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The lined through documents of the information disclosure statement filed 24 February 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They been placed in the application file, but the information referred to therein has not been considered.
Regarding the Japanese Patent Document ‘175, no explanation of relevance was provided.
Regarding the Korean Notice of Allowance, no explanation of relevance was provided.  
Regarding the Japanese Notice of Completion of Appeal Preliminary Examination for Application, no explanation of relevance was provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas separation unit” in claims 1 and 10 which has been interpreted as a wall and equivalents thereto, as detailed, e.g., in para. 18 of the specification; a first support element in claim 10 which has been interpreted as a disc and rolls and equivalents thereto, as detailed, e.g., in paras. 125-126.; and a second support element in claim 10 which has been interpreted as a roller and equivalents thereto, as detailed, e.g., in paras. 125-126.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  (first) support element in claims 1 and 10 which is further clarified by a structure – disc.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
Claims 10-18 and 20 are rejected.  Claimed limitation first support element and second support element (claim 10) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim appears to recite some but not all of the structures necessary to achieve the claimed functions of features of the embodiment (i.e. the embodiment appears to require that the first support element and second support element  each include a disc AND rollers in order to to perform the claimed functions thereof).  However, as claimed, first support element may include only the disc and the second support element refers to a disc as a separate element.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, both of the first and second support elements have been interpreted to include a disc and rollers.  Dependent claims 11-18 and 20 are rejected based on their dependency.  Clarification and/or correction is requested.

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 3,976,555 to Von Hartel in view of U.S. Patent No. 4,693,803 to Casey et al.
Regarding claim 1:  In Figs. 1-4, Von Hartel disclose an apparatus for coating a thin film on a substrate as claimed and comprising:  a substrate support (20) having an outer surface for guiding the substrate through a first vacuum processing region (bottom left region in Fig. 2)  and at least one second vacuum processing region bottom (bottom right region in Fig. 2), wherein the substrate support is a coating drum having an axis; and a gas separation unit (38) separating the first vacuum processing region from the at least one second vacuum processing region, wherein the gas separation unit is positioned to form a slit through which the substrate can pass between the outer surface of the substrate support and the gas separation unit, wherein the gas separation unit is mounted to a body (e.g. 36) of a deposition source (e.g. 34, 44, 46, 36) corresponding to the first vacuum processing region or the second vacuum processing region.
However, Von Hartel fails to disclose a support element connected to the gas separation unit also connected to the axis of the coating drum.
Casey et al. discloses a thin, flat support element (28) that is provided in a cylindrical processing chamber for mounting a plurality of gas separation units with respect a cylindrical coating drum connected to the gas separation unit (e.g. partition 5 or 12) also connected to the axis of the coating 
As noted above, Casey et al. discloses the support element as a thin, flat element.  This thin, flat element is used in a cylindrical processing chamber for supporting a plurality of gas separation units in a circular configuration around a cylindrical drum.  However, Casey et al. do not explicitly state or illustrate a disc shape (i.e. round or circular) for the support.  This, however appears to be an obvious feature.  Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The courts have also ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, even if the support of Casey was a different shape, the courts have also ruled that selections of shape are a matter of choice which a person of ordinary skill in the art will find obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a support element that is a disk or a portion of a disk connected to the gas separation unit also connected to the axis of the coating drum in Von Hartel in order to allow for easy removal for required maintenance as taught by Casey et al.
Additionally, regarding claim 1, the modified apparatus is therefore structured such that the gas separation unit is positioned to control fluid communication between the first vacuum processing region and the second vacuum processing region, wherein the fluid communication will necessarily be 
Von Hartel discloses that the drum may be heated or cooled.  This is considered intended use, as is Appplicant’s claim language drawn to the same idea.  It follows that a thermal expansion of the coating drum will also be considered intended use, based on at least processing parameters such as the temperatures to which the drum is exposed and the materials from which it is constructed.  As the separation unit is attached to the drum via the support unit, it would also be affected by thermal expansion of the drum and may also be itself affected by the processing parameters and/or its own thermal expansion.   Note:  claim 1 does not recited any specific construction materials. Furthermore, if the position of the drum and/or the position of the separation unit position is adjusted, so too will be the width of slit between the two -- automatically in dependence on the processing parameters to which they are exposed and materials of construction from which they are both made.  Regarding the intended use of the apparatus, the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Further with respect to claims 6, Casey et al. do not expressly teach the support element/disk made of the same or different material as the drum.  However, Examiner notes that the number of scenarios is finite --  either they are the same or they are different.  
Regarding the scenario that they are made of different materials, Examiner notes that Casey et al. is extremely clear that the dimensions associated with the gas separating unit and the drum (both radially and circumferentially) are not only variable as needed for different processing modes but also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Regarding the scenario wherein they are made of the same material, it is known in the art to use the same construction materials for adjacent parts in order to allow form similar thermal expansion of the parts.  Furthermore, it is well-known in the art to use similar processing materials in order to take advantage of a processing material already known to be compatible with a processing environment.  The selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
With respect to claim 15, Von Hartel disclose at least one gas inlet (66) for providing a separation gas in the slit between the gas separation unit and the substrate.
With respect to claim 17, the deposition source is a plasma deposition source including an electrode (34), and wherein the electrode has a curved surface.
With respect to claim 18, the curved surface is shaped such that the electrode has a surface that is substantially parallel to the outer surface of the coating drum (see figures). 
 

Claims 3 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Hartel and Casey et al. as applied to claims 1 and 6 above, and further in view of U.S. Patent Pub. No. to 2011/0033638 Ponnekanti et al. 
Regarding claim 3:  Von Hartel and Casey et al. disclose the apparatus substantially as claimed and as described above.
However, Von Hartel and Casey et al. fail to teach an actuator is provided between the body of the deposition source and a chamber wall of the apparatus.
Ponnekanti et al. disclose the provision of an actuator between the body of a deposition source and a chamber wall of an apparatus were the deposition source is housed for the purpose of adjusting the distance between the deposition source and an the substrate being worked upon (see, e.g., paras. 44, 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art to have provided an actuator between the body of the deposition source and a chamber wall of the apparatus of Von Hartel in order adjust the distance between the deposition source and an the substrate being worked upon as taught by Ponnekanti.
Regarding claim 7:  Von Hartel discloses the apparatus substantially as claimed and as described above.
However, Von Hartel fails to disclose a monitoring device for monitoring a width of the slit.  Regardless, such is well-known.
Ponnekanti et al. further disclose the provision of an electrical and optical monitoring device (i.e. sensor) for monitoring the width of the slit such that deposition uniformity may be tuned or changed as desired (see, e.g., paras. 51-52).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to have provided an electrical and optical monitoring device (i.e. sensor) in Von Hartel and Casey et al. in order to monitor the width of the slit such that deposition uniformity may be tuned or changed as desired as taught by Ponnekanti et al.
With respect to claim 8, the deposition source of Von Hartel may be a plasma/sputtering deposition source.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Hartel, Casey et al. and Ponnekanti et al. as applied to claims 3, 7-8 above, and further in view of U.S. Patent Pub. No. 2011/0005681 to Savas et al.
Von Hartel, Casey et al. and Ponnekanti et al. discloses the apparatus substantially as claimed and as described above.
However, Von Hartel, Casey et al. and Ponnekanti et al. fail to disclose a plasma monitoring device for monitoring plasma conditions.  Regardless, such is well-known.
For example, Savas et al. teaches the provision of a plasma monitoring device for the purpose of sensing a plasma condition and assuring process stability and correctness (see, e.g., para. 39).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to have provided a plasma monitoring device in Von Hartel, Casey et al. and Ponnekanti et al. in order to sense a plasma condition and assure process stability and correctness as taught by Savas et al.

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
The modified rejections account for the modified claim amendments.
Regarding claims 10 and claims dependent thereon, the prior art does not appear to disclose each of the first and second support elements comprising a disc and rollers as set forth with respect to the embodiment of Figs. 14A and 14B, which appears to be the embodiment related to these claims.  Applicant is invited to further clarify the invention and/or correct the claim language to advance examination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARLA A MOORE/Primary Examiner, Art Unit 1716